The attorneys for Appellant have filed a Motion for an order fixing the time schedule for the performance of acts relating to the appeals in the above styled causes, and, upon consideration, it is
Ordered that the said Motion be and the same is hereby denied.
The attorneys for Appellees, C. E. Red-ington and J. W. Redington, have filed a Motion to Dismiss the Appeal in Case No. 3356, and, upon consideration, it is
Ordered that the said Motion be and the same is hereby granted and the Appeal in this cause commenced by Notice of Appeal filed in the Circuit Court for Pinellas County, Florida, on June 8, 1962, be and the same • is hereby dismissed. It is further
Ordered by the Court sua sponte that the Appeal in Case No. 3194 commenced by Notice of Appeal filed in the Circuit Court for Pinellas County, Florida, on March 30, 1962, be and the same is hereby dismissed for failure of the Appellant to comply with the provisions of the Florida Appellate Rules and the order of this Court of October 4, 1962.